United States Court of Appeals
                       For the First Circuit

No. 12-2121

                    SHOWTIME ENTERTAINMENT, LLC,

                        Plaintiff, Appellant,

                                  v.

                       TOWN OF MENDON, ET AL.,

                       Defendants, Appellees.


                             ERRATA SHEET


     The opinion of this Court, issued on October 8, 2014, is amended as
follows:

     On page 8, line 9, replace "adult entertainment" with
"adult-entertainment"

     On page 13, line 24, replace "Mendon must prove that the bylaws
have" with "Showtime must prove that the bylaws do not have"

     On page 14, lines 1-2, replace "552 U.S. 449 (2008)" with "552 U.S.
442, 449 (2008)"

     On page 20, line 12, replace "Belloti" with "Bellotti"

     On page 24, lines 11 and 13, replace "Adult Entertainment Overlay
District" with "Adult-Entertainment Overlay District"

     On page 31, line 16, replace "Adult Entertainment Overlay District"
with "Adult-Entertainment Overlay District"

     On page 33, line 1, replace "adult-entertainment" with
"adult entertainment"

     On page 35, line 4, replace "adult-entertainment" with
"adult entertainment"

     On page 36, line 14, replace "adult-entertainment" with
"adult entertainment"